 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JEROME CEASAR ALVERTO,

 9                               Plaintiff,                  Case No. C18-1381-JCC-MLP

10           v.                                              ORDER DIRECTING RESPONSE TO
                                                             PLAINTIFF’S MOTION TO COMPEL
11   CHRISTOPHER SCHENK, et al.,

12                               Defendants.

13

14           This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff filed a motion to compel

15   the defendants to explain why the identity of “Defendant (DEF) Jane/Joe Doe #1” identified in

16   his complaint is not discoverable. Dkt. No. 18. Plaintiff asserts that he is attempting to discover

17   the identity of the work supervisor of named defendant Christopher Schenk, i.e., whoever “is

18   responsible for placing [defendant Schenk] in work assignments that reduce conflict and promote

19   safety/security of the facility.” Id. at 2. Plaintiff argues that it is unclear why the identity of this

20   individual has not been produced by defendants, despite his request during a telephonic

21   conference with opposing counsel. Id. at 1.

22           Defendants indicate that, absent direction by the Court, they do not intend to submit a

23   “substantive response to this motion directed to an unidentified, unserved, and unrepresented



     ORDER DIRECTING RESPONSE TO
     PLAINTIFF’S MOTION TO COMPEL - 1
 1   individual.” Dkt. No. 19 at 1. As it appears likely that defendants are in the best position to

 2   disclose the identity of defendant Schenk’s supervisor, the Court ORDERS defendants either to

 3   provide the name to plaintiff and notify the Court or substantively respond to plaintiff’s motion

 4   to compel by no later than April 2, 2019.

 5          The Clerk is directed to send copies of this order to the parties and to the Honorable

 6   Marsha J. Pechman.

 7          Dated this 19th day of March, 2019.

 8


                                                           A
 9

10                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING RESPONSE TO
     PLAINTIFF’S MOTION TO COMPEL - 2
